Citation Nr: 1705107	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a disability rating in excess of 10 percent prior to February 25, 2016, and a rating in excess of 20 percent since for radiculopathy of the right lower extremity 

3.  Entitlement to a disability rating in excess of 10 percent prior to February 25, 2016, and a rating in excess of 20 percent since for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board remanded this claim for further development.

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine to, at worst, 20 degrees; there is no evidence of ankylosis or incapacitating episodes as defined by regulations. 

2.  For the entire appeals period, the competent and credible evidence shows the Veteran's radiculopathy of the right lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve. 

3.  For the entire appeals period, the competent and credible evidence shows the Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  Effective May 28, 2008, the criteria are met for a rating of 20 percent for radiculopathy of the right lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.124a, DC 8520 (2016).

3.  Effective May 28, 2008, the criteria are met for a rating of 20 percent for radiculopathy of the left lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his low back disability and bilateral radiculopathy of the lower extremities.  He reports that the disability has increased in severity and caused him pain and corresponding functional impairment that warrants a higher rating.  He also reports having "excruciating pain."

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

      1.  Rating in Excess of 40 Percent for a Low Back Disability 

The Veteran's low back disability is currently rated as 40 percent disabling pursuant to Diagnostic Code (DC) 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, DC 5243 (2016).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5243.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The relevant evidence for consideration pertaining to the Veteran's claim for an increased rating includes the reports of VA and private treatment records dated through 2016; VA examination reports dated in August 2007, October 2008, and February 2016; and, statements submitted by the Veteran and on his behalf attesting to the current severity of his back disability. 

Despite the significant and medical lay evidence, the Board finds there is no basis to increase the Veteran's disability rating in excess of 40 percent.  As noted above, in order to be afforded a higher rating, the evidence must show either unfavorable ankylosis of the thoracolumbar spine or the entire spine; or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Veteran's VA and private treatment records dated through 2016, note his continuous complaints of pain and treatment associated with his lumbar spine disability, including decreased range of motion as a result of his pain.  Regardless of the consistent reports of pain there is no indication that ankylosis is present.  

In addition, the reports of the VA examinations conducted in August 2007, October 2008, and February 2016, fail to show ankylosis of the thoracolumbar spine or entire spine.  The examiners noted severely decreased range of motion findings, as reflected by flexion to 20, 30, and 40 degrees in the August 2007, October 2008, and February 2016 examinations, respectively.  Further, the VA examiners also noted the presence of incapacitating episodes for the entire period on appeal but no episodes requiring bed rest, to include incapacitating episodes having a total duration of at least 6 weeks during the past 12 months as is required for the next higher rating of 60 percent.  The examination reports also included consideration of the DeLuca criteria, in showing decreased range of motion following repetitive testing.

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 50 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion is indeed limited, as described above.  However, there was no indication of favorable ankylosis as is required for a 50 percent rating for limitation of motion.  As also noted, he does not suffer from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months as is required for the next higher rating of 60 percent.  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  

      II.  Right and Left Lower Extremity Radiculopathy 
      
In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

Here, the Veteran has separate ratings currently assigned for lower extremity radiculopathy.  By way of history, the Veteran was initially rated at 10 percent.  However, during the course of this appeal, the Veteran's disability ratings for his lower extremities were increased to 20 percent, effective from February 25, 2016, pursuant to DC 8520.  This diagnostic code provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran is also entitled to higher rating of 20 percent for left and right lower extremity radiculopathy for the entire appeals period.  In this respect, the Board notes the August 2007 and October 2008 VA examiners failed to specifically state whether the Veteran's radiculopathy was mild, moderate, moderately severe, or severe.  However, the Veteran's own statements as noted in several VA treatment records and in statements made in support of his claim, show that he suffers from constant pain, numbness and weakness in his right and left legs.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to 20 percent ratings for moderate radiculopathy of the right and left lower extremities under Diagnostic Code 8520.  However, the higher 40 percent evaluation is not warranted under Diagnostic Code 8520 for the right and left lower extremities as the Veteran's neurological symptoms are not shown to be moderately severe in degree.  See 38 C.F.R. § 4.124a. 

Finally, while the Veteran reported that he suffers from urinary frequency during his August 2007 VA examination, the several VA examiners failed to specifically note and diagnose any additional neurological symptoms of weakness or loss of bowel or bladder control as a result of his lumbar spine disability. 


ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 

Effective May 28, 2008,  a 20 percent rating for radiculopathy of the right lower extremity is granted.  

Effective May 28, 2008,  a 20 percent rating for radiculopathy of the left lower extremity is granted.  


REMAND

The Veteran asserts entitlement to a TDIU due to the impact of his service-connected disabilities, which meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2016).  As the RO has pointed out, however, his employment status is unclear.  See August 2014 VA Form 21-8940.  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to complete an updated VA Form 21-8940.
2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


